                          UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IN RE: Chenell Nyree Ragin fka Chenell Joseph dba            BK NO. 18-03570 JJT
Ragin's Corporate Cleaning
                             Debtor(s)                       Chapter 13

BANK OF AMERICA, N.A.
                                 Movant
                                                             Hearing Date: 11/06/18
                vs.

Chenell Nyree Ragin fka Chenell Joseph dba Ragin's
Corporate Cleaning
                            Respondent(s)


                          OBJECTION OF BANK OF AMERICA, N.A.
                         TO CONFIRMATION OF CHAPTER 13 PLAN

        BANK OF AMERICA, N.A. (hereinafter Secured Creditor), objects to confirmation of Debtor's
Chapter 13 plan and asserts in support of its Objection as follows:
        1.      Secured Creditor is in the process of filing a Proof of Claim by the claims bar date of
November 6, 2018 which will set forth an estimated pre-petition arrearage total of $62,509.67.
        2.      Debtor's Plan provides for payment in the amount of $54,000.00 towards the arrearage
claim of the Secured Creditor.
        3.      Debtor’s Plan understates the amount of the Secured Creditor’s claim by $8,509.67, and
does not provide sufficient funding to pay said claim including present value interest.
        4.      Accordingly, Debtor's Plan is not feasible, as it does not fully compensate the Secured
Creditor.
        5.      In addition, the Debtor’s Plan fails to comply with 11 U.S.C. §§ 1322 and 1325.
        WHEREFORE, the Secured Creditor, BANK OF AMERICA, N.A., prays that the Court deny
confirmation of the Debtor’s Plan.

                                                  Respectfully submitted,

Date: October 30, 2018
                                                  By: /s/ James C. Warmbrodt, Esquire
                                                       James C. Warmbrodt, Esquire
                                                       KML Law Group, P.C.
                                                       BNY Mellon Independence Center
                                                       701 Market Street, Suite 5000
                                                       Philadelphia, PA 19106
                                                       (215) 627-1322
                                                      Attorney for Movant/Applicant




Case 5:18-bk-03570-JJT           Doc 26 Filed 10/30/18 Entered 10/30/18 10:06:31                  Desc
                                  Main Document    Page 1 of 1
